MEMORANDUM OPINION OF THE COURT
PER CURIAM.
The facts and procedural background of this case are familiar to the parties. Pursuant to its statutory authority under 42 U.S.C. § 2201(i), the Nuclear Regulatory Commission has adopted regulations to ensure that individuals with unescorted ac*128cess to protected areas of a nuclear power plant are sufficiently trustworthy and do not pose an unreasonable risk to public health and safety, including “the potential to commit radiological sabotage.” 10 C.F.R. § 73.56 (2000). To screen individuals, nuclear power plant licensees must have in place an access authorization program as part of the facility’s physical security plan, and this plan must be approved by the Commission. See id.
We hold that the District Court below properly granted Appellee’s motion for summary judgment and properly denied Appellant’s cross-motions for summary judgment. In his 39 page Opinion accompanying the Order, dated April 6, 2001, the Magistrate Judge correctly held that issues of site access for employees are not subject to arbitration under the grievance and arbitration provisions of the current collective bargaining agreement between the employer, PSE & G, and the union, Local 94. We have considered all of Appellant’s arguments and find no ground to reverse.
The Order of the District Court is AFFIRMED.